Citation Nr: 1048194	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-18 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a right ear hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
June 1945 to August 1946.  He also had active duty training from 
May 1947 to August 1947.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in August 2009, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In the rating decision, the RO denied service connection 
for bilateral hearing loss and tinnitus, however the Veteran 
limited the appeal to service connection for a right ear hearing 
loss disability and for tinnitus.  


FINDINGS OF FACT

1. Right ear hearing loss was not affirmatively shown to have 
been present in service; right ear hearing loss disability of the 
sensorineural type was not manifested to a compensable degree 
within one year from the date of separation from service; and 
right ear hearing loss, first diagnosed after service beyond the 
one-year presumptive period for sensorineural hearing loss as a 
chronic disease, is unrelated to an injury, disease, or event in 
service.

2. Tinnitus was not affirmatively shown to have been present in 
service and current tinnitus first documented after service, is 
unrelated to an injury or disease of service origin.






CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in or aggravated by 
service and service connection for right ear hearing loss, may 
not be presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
December 2008.  The Veteran was notified of the type of evidence 
necessary to substantiate the claims of service connection, 
namely, evidence of a current disability, evidence of an injury 
or disease in service or an event in service causing injury or 
disease, and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable for the claim.

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service treatment records, 
VA records, and private records.  The Veteran was afforded VA 
examinations in July 2009 and in June 2010.  While the claims 
folder was unavailable for review at the time of the July 2009 VA 
examination, any deficiency was cured as the claims folder was 
reviewed during the subsequent VA audiological examination in 
June 2010.  


In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims, noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dept of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2007).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

While the examiner in July 2009 did not address the functional 
effects of the Veteran's right ear hearing loss, the Veteran has 
not reported to VA that there was any prejudice caused by a 
deficiency in the examination.  Further, during the VA 
examination in June 2010, the examiner described the impact the 
Veteran's hearing loss has on his occupational activities and 
functional effects.  The examiner noted the Veteran had hearing 
difficulty to include difficulty understanding speech in 
difficult listening situations, however his hearing loss should 
not significantly affect vocational potential or limit 
participation in most work activities.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 



For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for hearing loss of the sensorineural type, if the disability is 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  While the Veteran stated he was a combat 
veteran, his personnel records show he was a radio operator and 
do not indicate he served in combat.  As the evidence does not 
show the Veteran served in combat, the combat provisions of 38 
U.S.C.A. § 1154(b) do not apply.


Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Right Ear Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


The threshold for normal hearing is from 0 to 20 decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and 
a higher threshold level indicates some degree of hearing loss, 
but not necessarily a hearing loss disability under 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

The service treatment records show that on entrance examination 
in June 1945 and separation examination in August 1945 whispered 
voice testing was 15/15 in both ears.  On the basis of the 
service treatment records, a hearing loss disability as defined 
by 38 C.F.R. § 3.385 was not affirmatively shown to have been 
present during service, and service connection under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established. 

In the claim received in November 2008 and Form 9 Appeal in May 
2010, the Veteran contended his hearing loss is due to acoustic 
trauma while serving aboard the USS West Virginia during World 
War II from radios and 16 inch, 5 inch, 40 millimeter and 20 
millimeter guns.  His service records show he was a radio 
engineer.  

In a statement in January 2009, the Veteran indicated the onset 
of his hearing loss was in 1959 or 1960.  

As right ear hearing loss was not noted in service, as there is 
no competent evidence either contemporaneous with or after 
service that right ear hearing loss symptoms were otherwise 
noted, that is, observed during service, and as the Veteran has 
asserted the onset of hearing loss was approximately fourteen 
years after service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology under 
38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997).  




After service, right ear hearing loss is first indicated in 
October 2008.  Private audiogram results dated in October 2008 
and December 2008, which were provided in an uninterpreted graph 
form, suggest the Veteran had right ear hearing loss as defined 
by 38 C.F.R. § 3.385.  

On private evaluation in October 2008, the Veteran complained of 
hearing loss and ringing in ears and indicated that he lost 
hearing in his left ear some years ago due to a stroke.  The 
impression was hearing loss and tinnitus.  

As right ear hearing loss was first indicated in 2008, the 
initial documentation of right ear hearing loss, is well beyond 
the one-year presumptive period for manifestation of right ear 
hearing loss as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation of 
right ear hearing loss after service under 38 C.F.R. § 3.303(d), 
although the Veteran's statements are credible and the Veteran is 
competent to describe symptoms of an illness, Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (lay testimony is competent as to 
symptoms of an injury or illness, which are within the realm of 
personal knowledge), a right ear hearing loss disability is not a 
condition under case law where lay observation has been found to 
be competent to establish a diagnosis and the determination as to 
the presence of the disorder therefore is medical in nature, that 
is, not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran has 
a chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Also as for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 
1154, lay evidence can serve to support a claim for service 
connection.  


Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Lay evidence can be competent and sufficient to establish a 
diagnosis when (1) a condition is a simple medical one; (2) the 
layperson is reporting a contemporaneous medical diagnosis; or 
(3) a lay person describes symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159. 

In this case, the diagnosis of a right ear hearing loss 
disability is based on results of audiology testing that met the 
standards of a hearing loss disability under 38 C.F.R. § 3.385.  
For this reason, a right ear hearing loss disability is not a 
simple medical condition that a lay person is competent to 
identify as a lay person is not qualified through education, 
training, or experience to interpret audiology testing, and the 
Board determines that a hearing loss disability of the 
sensorineural type is not a simple medical condition.

Where the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 

In this case, a hearing loss disability is not shown to be a 
simple medical condition, and it is not argued or shown that the 
Veteran is otherwise qualified through specialized, education, 
training, or experience to offer an opinion on the etiology of a 
right ear hearing loss disability.  

On VA audiological examination in July 2009, the Veteran 
complained of a gradual loss of hearing in his right ear in the 
last ten years.  He indicated he took a mycin drug for an upper 
respiratory infection and the hearing in the right ear was worse 
afterward.  The Veteran reported military noise from guns as a 
radioman in the Navy.  The Veteran's civilian occupation was as 
an electrical engineer and he reported recreational noise 
exposure from minimal hunting.  Puretone thresholds in decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz were 60, 50, 60, 65, and 
70 in the right ear.  The speech discrimination score in the 
right ear was 96 percent.  The examiner was of the opinion that 
it is unlikely that a gradual loss of hearing loss in the right 
ear over forty years after separation from service is related to 
military noise exposure and aging is more likely the cause.  

In September 2009, the Veteran submitted an Internet article from 
the National Academies Press, which shows that young adults with 
a slight noise-induced high frequency hearing loss will likely 
exhibit greater hearing loss as they age than young adults with 
normal hearing.  

On VA audiological examination in June 2010, the claims folder 
was reviewed.  The examiner noted the whispered speech test on 
enlistment examination in June 1945 and discharge examination in 
August 1946, was unreliable because it was insensitive to high 
frequency loss.  The Veteran reported that he had a sudden onset 
of complete hearing loss in the left ear in 1960, and gradual 
loss of hearing in the right ear with frequent tinnitus.  The 
Veteran reported right ear hearing loss gradually progressed over 
the last ten years.  The examiner noted the Veteran served in 
World War II, did not have hearing protection and was exposed to 
noise from big guns, engine room and other ship noise.  After 
service, the Veteran reported minimal occupational noise exposure 
in his occupation as an electrical engineer.  He indicated he had 
minimal recreational noise exposure.  

Puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 50, 55, 60, 65, and 65 in the right ear.  The 
speech discrimination score in the right ear was 94 percent. 

The examiner was of the opinion that hearing loss was less likely 
as not caused by or a result of noise exposure to weapons in 
service.  The examiner noted that service treatment records show 
normal whisper speech test on entrance examination and separation 
examination, noting that it was not possible to determine if 
there was a change in hearing during service due to the absence 
of audiometric testing.  The examiner further indicated that it 
is likely the Veteran had encountered some loud noise exposure 
during his career and lifetime, had a family history of hearing 
loss, and the age of onset, degree and configuration of hearing 
loss is consistent with hearing loss due to aging.  For these 
reasons, the examiner concluded that it is less likely than not 
that the Veteran's hearing loss is related to military noise 
exposure.  

The competent medical evidence of record, the opinion of the VA 
examiner in June 2010 opposes rather than supports the claim.  
This evidence is consistent with the other evidence of record, 
including the VA audiological examination in July 2009, is 
uncontroverted and weighs against the claim. 

As there is no favorable competent evidence to support a finding 
of service connection, the preponderance of the evidence is 
against the claim that the current right ear hearing loss 
disability, first diagnosed after service, is due to active duty 
service, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Tinnitus

The service treatment records contain no complaint, finding, 
history, or treatment for tinnitus.  On the basis of the service 
treatment records, tinnitus was not affirmatively shown to have 
been present during service, and service connection under 38 
U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

Tinnitus is however a condition under case law where lay 
observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. App. 
370 (2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent). 

After service, the Veteran first indicated he had ringing in his 
left ear in 1959 or 1960, after experiencing total nerve loss and 
deafness.  On VA examination in June 2010, the Veteran reported 
frequent bilateral tinnitus of moderate loudness which began in 
1960 for the left ear and in the last ten years in the right ear.  

In the claim received in November 2008 and Form 9 Appeal in May 
2010, the Veteran contended his tinnitus is due to acoustic 
trauma while serving aboard the USS West Virginia during World 
War II, from radios and 16 inch, 5 inch, 40 millimeter and 20 
millimeter guns.  

Although the Veteran's statements are credible and he is 
competent to describe tinnitus, as the service treatment records 
lack the combination of manifestations sufficient to identify 
tinnitus and sufficient observation to establish chronicity in 
service, and as the Veteran has not asserted in statements 
otherwise, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  

Where the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 

In an addendum in July 2009, to the VA audiological examination 
in July 2009, the examiner concluded that as the Veteran did not 
report tinnitus until after service it was less likely that he 
had tinnitus due to noise exposure in service.  

On VA examination in June 2010, the Veteran indicated he was 
uncertain of the specific date or circumstance of onset of 
tinnitus.  He reported frequent bilateral tinnitus of moderate 
loudness which began in 1960 for the left ear and in the last ten 
years in the right ear.  He noted the tinnitus was not constant 
but was intermittent.  


The examiner was of the opinion that tinnitus as likely as not 
was a symptom associated with hearing loss.  

The examiner concluded that tinnitus was less likely as not 
caused by or a result of noise exposure to weapons in service.  
The examiner found it probative that the Veteran had an onset of 
tinnitus in the left ear in 1960, approximately fourteen years 
after service, which could not have been associated with military 
noise exposure.  The examiner concluded that it is less likely 
than not that the Veteran's hearing loss is related to military 
noise exposure as it is likely the Veteran had encountered some 
loud noise exposure during his career and lifetime, had a family 
history of hearing loss, and the age of onset, degree and 
configuration of hearing loss is consistent with hearing loss due 
to aging.  The examiner was of the opinion that tinnitus in the 
left ear is likely due to the same etiology as the hearing loss 
and is less likely than not due to military noise exposure.  As 
for tinnitus in the right ear, the examiner determined that it is 
less likely than not due to military noise exposure, as the onset 
was sixty years after military service and occurred 
coincidentally with gradually progressing right ear hearing loss 
likely due to aging.  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), the favorable evidence 
consists of the Veteran's lay opinion and the unfavorable 
evidence consists of the VA examination in June 2010, and the 
addendum to the VA examination in July 2009.  

In balancing the Veteran's lay opinion against the medical 
opinion of the VA examiners, the Board finds that the lay opinion 
is less probative, that is, the evidence is of lesser value to 
prove an association or link between tinnitus, first shown after 
service, and an injury, disease, or event in service, which 
requires specialized knowledge, which the Veteran does not have, 
than the opinion of VA examiners, who have the specialized 
education and training. 







For this reason, the VA opinions outweigh the Veteran's lay 
opinion.

As the weight of the evidence is unfavorable to the claim on a 
material issue of fact, that is, medical causation, which is 
required to establish service connection, the preponderance of 
the evidence is against the claim of service connection for 
tinnitus, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


